Citation Nr: 0017726	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-03 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for migraine 
headaches has been submitted. 

2.  Entitlement to an increased rating for a low back 
disability currently evaluated at 10 percent.

3.  Entitlement to an increased rating for a left foot 
disability currently evaluated at zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating action determining that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for migraine 
headaches and denying entitlement to a compensable rating for 
dermatitis of the left foot.  Entitlement to an increased 
rating to 10 percent for residuals of a low back strain was 
granted effective February 12, 1998.


FINDINGS OF FACT

1.  In May 1980 the Board denied service connection for 
migraine headaches, reasoning that the medical evidence did 
not show a diagnosis of migraine headaches.  

2.  Subsequent to the May 1980 Board decision, the RO 
received VA examination reports, supporting statements, and a 
copy of the veteran's hearing transcript.  Although new and 
bearing upon the specific matter under consideration, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The veteran's low back disability is manifested by 
flexion to 90 degrees with extension to 25 degrees, lateral 
bending to 25 degrees, and rotation to 30 degrees without 
evidence of spasms or deformity.  Sensation, muscle strength 
and reflexes were normal.  The veteran's disability is 
productive of no more than mild impairment.

4.  The veteran's left foot disability is productive of 
erythema and scaling of the sole.  Complaints of itching and 
pain are also noted.


CONCLUSIONS OF LAW

1. The Board's May 1980 decision, denying entitlement to 
service connection for migraine headaches is final, and new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).

2.  The criteria for entitlement to an increased rating in 
excess of 10 percent for the veteran's low back disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, Part 4, Code 5295 (1999).

3.  The criteria for entitlement to an increased rating to 10 
percent for the veteran's left foot disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, Part 
4, Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In May 1980 the Board denied service connection for migraine 
headaches, reasoning that the veteran's migraine headaches 
were not present in service or at separation from service and 
were not show to be present by the evidence of record.  In 
reaching that decision, the Board reviewed the veteran's 
service medical records, showing on the February 1979  Report 
of Medical History the veteran acknowledged having frequent 
and severe headaches over last two days as a result of 
falling and hitting his head on a fire extinguisher.  
Clinical findings at that time and throughout service were 
otherwise normal.  The Board also considered an August 1979 
VA examination report showing normal neurological findings.

Except as provided in Section 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) held that the 
Board must perform a three-step test under a new and material 
analysis.  First, it must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C. § 5108.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim, it 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Subsequent to 1980, the evidence consists of an August 1981 
VA examination report showing a two-year history of 
nonspecific pulsative headaches without other neurologic 
complaints.  The veteran added that his father had similar 
headaches which may be precipitated in the veteran by hot 
weather.  After examination, which revealed normal findings, 
the diagnosis was headaches, nonspecific.  

A July 1998 VA examination report, which is silent with 
regard to headaches, is also of record.  VA examination in 
August 1999 shows a diagnosis of vascular/migraine headaches.  

Upon reviewing the aforementioned medical evidence, the Board 
finds that it is new because it was not of record when the 
Board previously denied the veteran's claim.  The newly 
submitted evidence however is not material.  The Board 
acknowledges that the newly submitted evidence shows that a 
diagnosis of migraine headaches has been made and that this 
bears upon the matter under consideration; however, the newly 
submitted evidence is not so significant, by itself or 
combined with other evidence, that it must be considered in 
order to fairly decide the merits of the claim.  Although the 
medical evidence shows a diagnosis of migraine headaches, it 
does not indicate that the veteran's current migraine 
headaches are related to service, any events of service, or 
related to any service-connected disability.  The newly 
received medical evidence is completely silent in this 
respect.  As such, new and material evidence has not been 
submitted.

Also of record is the veteran's July 1999 hearing transcript.  
At his hearing, the veteran testified that his headaches 
stemmed from back pain and as a result of that pain, he had 
difficulties when awakening in the morning.  The veteran's 
father also testified that the veteran had had migraine 
headaches since service.  

Several lay statements are also of record.  In November 1999 
the veteran's mother stated that prior to service her son was 
very active but after service he had headaches.  She added 
that he missed time from work because of the disability.  
December 1999 statements from the veteran's co-workers, 
maintaining that he had difficulties at work because of his 
disabilities, are also present.  

Regarding the veteran's testimony and supporting statements, 
the Board finds that although new, i.e., the statements were 
not of record when the Board previously denied the claim, and 
bearing upon the matter under consideration, the testimony 
and statements are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The veteran and his family members and co-workers are not 
competent to etiologically relate his current diagnosis of 
migraine headaches to service or any events of service.  The 
veteran's testimony is also insufficient to relate the 
disorder to his service-connected low back disability.  The 
statements are not probative because lay persons are not 
competent to offer such medical opinions.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the evidence is not new and material.

For the reasons stated above, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for migraine headaches has not been 
submitted.  It is also noted that in accordance with Graves 
v. Brown, 8 Vet. App. 522 (1996), the veteran has been 
apprised of evidence necessary to complete his application.  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran's appeal is denied.

Increased Ratings

Review of the record indicates that the veteran has submitted 
well-grounded claims.  The VA therefore has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The record shows that in 
August 1999 the veteran failed to report to scheduled 
examinations for compensation and pension purposes.  The 
record indicates that notice was returned as undeliverable.  
The record also shows that attempts were made to obtain VA 
outpatient treatment reports at the VA Medical Center (MC) at 
Phoenix, Arizona and Las Vegas, Nevada.  However, in June and 
July 1998, the VAMCs reported that no records were on file at 
those facilities.  Because the RO has adequately attempted to 
assist the veteran, whereas the veteran has failed to report 
for a scheduled VA examination and keep the VA apprised of 
his whereabouts, the Board finds that the duty to assist has 
been fulfilled and no additional development is warranted.  
The Board will adjudicate the veteran's claim based on the 
evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Lower back

The veteran contends that as a result of constant pain and 
lost time from work, entitlement to an increased rating in 
excess of 10 percent is warranted.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

As the veteran's disability involves the low back, the 
elements to be considered primarily include the history of 
the injury and reduction in the joint's normal excursion of 
movement on different planes.  38 C.F.R. § 4.41, 4.45 (1999).  
Factors such as less movement than normal, more movement than 
normal, weakened movement, incoordination, and pain on 
movement, swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion is also a 
factor of disability.  38 C.F.R. § 4.40.  

The Rating Schedule provides that slight limitation of motion 
warrants a 10 percent evaluation; moderate limitation of 
motion warrants a 20 percent evaluation; and severe 
limitation of motion warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

The Rating Schedule also provides that a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
rating is warranted for characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Mild intervertebral disc syndrome is rated at 10 percent and 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1999).

Review of the medical evidence in this case shows that 
entitlement to an increased rating in excess of 10 percent is 
not warranted.  By history, the record shows that on VA 
examination in August 1979 impressions of low back pain, 
possibly with nerve root compression and chronic lumbosacral 
strain were made and on VA examination in August 1981 
although some loss of motion on extension and pain were 
noted, clinical findings to include x-ray findings were 
normal.  

The current medical evidence shows that on VA examination in 
July 1998 the veteran's subjective complaints included 
sleeplessness and stiffness at night.  However, he denied 
having radicular pain, and bowel or bladder problems.  
Examination did not reveal evidence of tenderness, spasm, or 
deformity.  Flexion was to 90 degrees with extension to 25 
degrees, lateral bending to 25 degrees, and rotation to 30 
degrees.  Straight leg raising was negative at 90 degrees.  
Sensation, muscle strength and reflexes were normal.  X-rays 
showed mild decrease in disc space.  The diagnosis was mild 
degenerative disc disease without nerve root compression.

An August 1999 magnetic resonance imaging of the lumbar spine 
shows displacement of the left L3 nerve root exiting the 
neural foramen due to broad asymmetrical disc protrusion at 
the L3-4 level and right paramedian small dorsal disc 
protrusion at L5-S1 without resultant major nerve root 
compromise in neutral supine position.  Findings otherwise 
unremarkable.

Given the foregoing evidence, the Board finds that the 
veteran's low back disability more nearly approximates the 
criteria required for a 10 percent rating.  Thus entitlement 
to an increased rating is not warranted.  Clinical findings 
show no more than slight limitation of motion of the lumbar 
spine, see 38 C.F.R. Part 4, Code 5292, and the medical 
evidence is devoid of findings demonstrating muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  See 38 C.F.R. Part 4, Code 
5295.  On recent examination flexion was to 90 degrees with 
extension to 25 degrees, lateral bending to 25 degrees, and 
rotation to 30 degrees.  Additionally the veteran's clinical 
picture is not illustrative of moderate intervertebral disc 
syndrome with recurring attacks.  See 38 C.F.R. Part 4, Code 
5293.  Although a diagnosis of mild degenerative disc disease 
has been made, no evidence of nerve root compression is 
present and the veteran denied having any radicular pain.  
Considering the foregoing, the Board finds that the veteran's 
low back disability is productive of no more than mild 
impairment and entitlement to an increased rating in excess 
of 10 percent is not warranted.  38 C.F.R. § 4.7.

At this time the Board acknowledges that on recent 
examination the veteran stated that he had been out of work 
for a week over the last four years because of back pain and 
at his personal hearing in July 1999, he testified that his 
back disorder caused pain and instability.  The veteran 
stated that he worked as a mechanic welder and lifted heavy 
items constantly.  As the day progressed, his back disability 
worsened.  The veteran's father also testified that the 
veteran had difficulties of the back.  He had lost 15 days 
from work.  Also of record are several lay statements.  In 
November 1999 the veteran's mother stated that prior to 
service her son was very active but after service he had 
headaches, backaches, and feet problems.  She added that he 
missed time from work because of the disabilities.  Further 
in December 1999 the veteran's co-worker stated that he 
assisted the veteran with lifting while at work and in a 
separate statement the veteran's supervisor stated that the 
veteran was an outstanding employee.  

Here, even when considering the aforementioned testimony and 
statements in conjunction with the mandates of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that 
entitlement to an increased evaluation in excess of 10 
percent is not warranted.  See also 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1999).  As previously noted, on recent 
examination the veteran denied any radicular pain, and 
evidence of tenderness, spasm, and deformity was not 
detected.  Additionally, findings showed normal sensation, 
muscle strength, and reflexes of all extremities.  In 
addition to the foregoing, no evidence of moderate limitation 
of motion is present, nor is evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion present.  The record is also devoid of intervertebral 
disc syndrome with moderate recurring attacks.  In this case, 
in spite of the assertions presented on appeal, the clinical 
evidence shows that the veteran's low back disability is 
adequately compensated at 10 percent, and the criteria for an 
increased rating are not met.  38 C.F.R. § 4.7.

Considering the foregoing, the Board finds that the veteran's 
disability does not more nearly approximate the criteria 
required for an increased evaluation in excess of 10 percent.  
Thus, the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. §§ 4.3, 4.7, Part 4, Codes 5292, 
5293, 5295.

Left Foot

The veteran complains that his foot disorder is constantly 
irritated and he has difficulty with standing.  His left foot 
disorder is currently rating as noncompensably disabling 
under Diagnostic Code 7806.  That ratings provision, in part, 
states eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warrants a 10 percent evaluation and eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Code 7806.

When applying the benefit-of-the-doubt, review of the 
evidence in this case shows that entitlement to an increased 
rating to 10 percent is warranted.  On VA examination in July 
1998 findings revealed erythema and scaling of the sole of 
the foot.  The diagnosis was tinea pedis.  Additionally, 
although systemic or nervous manifestations were not present 
on examination, in July 1999 the veteran testified that his 
foot disorder was constantly irritated and caused pain.  He 
self-medicated with cream.  Also of record are several lay 
statements.  In November 1999 the veteran's mother and in 
December 1999 the veteran's co-worker stated that the veteran 
had difficulty with his feet.  Because of the foot 
disability, the veteran lost time from work.  Given the 
foregoing and resolving all doubt in the veteran's favor, the 
Board finds that the criteria for an increased rating to 10 
percent are met.  38 C.F.R. § 4.7, Part 4, Code 7806.

However, entitlement to an increased rating in excess of 10 
percent is not warranted.  The record is completely devoid of 
any findings showing eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement as to 
warrant a 30 percent evaluation.  In spite of the veteran's 
complaints, recent examination merely shows erythema and 
scaling of the sole of the foot.  Consequently, the veteran's 
disability is adequately rated as 10 percent disabling.  

Additional matter

The provisions of 38 C.F.R. § 3.321 have also been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability. 38 C.F.R. § 3.321(b)(1).  However, as 
in this case, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Here, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Despite the veteran's 
complaints and indications of missing time from work, the 
evidence fails to show that his service-connected 
disabilities cause marked interference with employment.  The 
record shows that the veteran remains employed and is 
considered an outstanding employee.  Further, as discussed 
above, the veteran's disabilities, respectively, comport with 
the separately assigned 10 percent schedular ratings.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for migraine 
headaches remains final; the appeal is denied.  

Entitlement to an increased rating in excess of 10 percent 
for a low back disability is denied.

Entitlement to an increased rating to 10 percent for a left 
foot disorder is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

